BOWMAN, Circuit Judge,
dissenting.
I respectfully dissent. In my view, the student teacher training program at issue in this case neither has the primary effect of advancing religion nor does it tend excessively to entangle the state with religion. See Witters v. Washington Depart*1053-ment of Services for the Blind, — U.S. -, 106 S.Ct. 748, 88 L.Ed.2d 846 (1986) (aid to student under state vocational rehabilitation program to finance student’s training at a private Christian college where he was seeking to become a pastor, missionary, or youth director held not to advance religion in a manner inconsistent with the Establishment Clause); Mueller v. Allen, 463 U.S. 388, 103 S.Ct. 3062, 77 L.Ed.2d 721 (1983) (upholding, inter alia, state tax deductions for expenses incurred by taxpayers in providing for the education of their children in parochial schools; that state officials must determine whether particular textbooks qualify for the tax deduction and must disallow deductions for books and materials used in teaching religious doctrines is an insufficient basis for finding excessive entanglement). Without belaboring the point, I believe that decisions such as Witters and Mueller make it plain that the Establishment Clause is not offended by a program that allows students from a state university to do their practice teaching in private schools, including those with religious affiliations, as well as in public schools.
This is a case of first impression. In striking down St. Cloud State University’s student teacher training program, our Court expands the boundaries of the Establishment Clause far beyond those that the decisions of the Supreme Court have drawn. We are dealing here not with a program for directing state aid to parochial schools, but with a program whose sole purpose is to provide students with practice-teaching opportunities in a variety of settings. As the Court concedes, ante at 1049, the aim of the program is secular. Since the practice teacher merely supplants (and requires the constant supervision of) the regular teacher, the program results in no augmentation of the teaching mission of the host school. If anything, the student teacher, by reducing the experienced regular teacher’s time with the class, actually detracts from the teaching mission of the host school. For its pains in providing the student teacher with a class to teach and a full-time mentor (the regular teacher), the host school, public or private, receives a payment of $96 per quarter, which it can spend in any way it chooses. The transaction involves not a subsidy to the host school, but a token payment to it for services rendered. Moreover, there is nothing in the challenged program to suggest state endorsement of any particular religious practice or belief, or even to suggest a preference for religion over the absence of religion. The program is entirely neutral on the subject of religion. It merely makes student practice teachers available to all schools that meet the prescribed academic criteria, not just public schools. To see in this arrangement a violation of the Establishment Clause is, in my judgment, to be concerned with shadow rather than with substance.
In short, I believe that both the District Court and our Court have applied the Establishment Clause not only in an unprecedented way, but also in a way that is both insensitive and mechanistic. The result is a radical application of federal power to strike down a state program that is (a) useful to the University and its student practice teachers, and (b) a threat to the civil liberties of no one. I would reverse the decision of the District Court.